Dissenting Opinion by
Montgomery, J.:
I respectfully dissent from the action being taken by the majority of this Court in affirming the orders of the lower court.
The issue in these cases is not whether the appellant is doing business in the City of Pittsburgh, but is whether it is a vendor or dealer as distinguished from a broker. General Foods Corporation v. Pittsburgh, 383 Pa. 244, 118 A. 2d 572 (1955).
On the stipulation of facts filed in lieu of testimony, it clearly appears to me that the taxpayer was not a vendor or dealer in magazines. It merely solicited subscriptions to magazines which were subject to acceptance by the publishers. No magazines passed through its hands nor was it a party to any contract with the subscribers.
I would reverse on the authority of Tax Review Board v. Elster & Prager, 406 Pa. 543, 178 A. 2d 611 (1962), and Jones v. Pittsburgh, 176 Pa. Superior Ct. 154, 106 A. 2d 892 (1954).